DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number:  62/347,123 filed on 6/8/2016.
Claim Objections
Claims 5, 17-19, 21, and 23-32 objected to because of the following informalities:  
In claim 5, line 1: “wherein light emitter emits” should be corrected to --wherein the light emitter emits--
In claim 17, lines 2: “a plurality of contacts sensors therealong and wherein the contacts sensors” should be corrected to -- a plurality of contact sensors therealong and wherein the contact sensors--.
In claim 18, lines 2: “a plurality of contacts sensors” should be corrected to --a plurality of contact sensors--.
In claim 19, lines 1: “for detecting and arousal state” should be corrected to --for detecting an arousal state--
In claim 21, line 2 “audio, heart rate and blood” should be corrected to -- audio, heart rate, and blood
There are two claims numbered “23”, the second claim 23 should be corrected to --24-- as well as correcting each following claim. For the purposes of examination, the second claim 23 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an intercourse proximity”. This limitation renders the claim indefinite because it is unclear what is meant by “intercourse proximity”. It is unclear if the proximity is between the user and the device or the user and another person. The limitation should be corrected to clarify what is meant by this term. Claims 2-33 rejected on the same grounds due to their dependency. 
Claim 1 recites the limitation “the stimulation device” in line 11.There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the “stimulation system” as a whole as recited in line 1 or the “erogenous zone stimulation device” recited in line 6. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedic (US PGPub 2013/0331745).
Regarding claim 1, Sedic teaches an inter-couple proximity sensitive stimulation system for use during intercourse (see abstract and paragraph 41, the massager design may be one to be used during intercourse), the system comprising: 
a stimulator wearable (See Fig. 5A, 504 inserted into user and vibrates), the stimulator wearable comprising: 

an erogenous zone stimulation device supported by the housing (Fig. 7, vibrating motor 756 is within the massager housing), 
a sex partner intercourse proximity detector supported by the housing (Fig. 7, sensors 716; see paragraph 44), the proximity detector configured for detecting an intercourse proximity in use (see paragraph 44, the devices work together to control one another based on the motion detected, the motion indicating the devices are proximate one another); and 
a control circuit operably coupled between the intercourse proximity detector and the stimulation device (Fig. 7, 708) and wherein the control circuit is configured for controlling the stimulation device according to the intercourse proximity (see paragraph 44, the motion detected controls the massager).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Sedic (US PGPub 2014/0194794, hereinafter “Sedic2”).
Regarding claim 2, Sedic teaches all previous elements of the claim as stated above. Sedic does not teach wherein the proximity detector is configured for detecting a distance between the stimulator wearable and the body of the partner.
However, Sedic2 teaches an analogous massager for use during intercourse (see abstract) wherein a proximity detector (Fig. 2, capacitive sensor 240) is configured for detecting a distance between the massager and the body of the partner (see paragraph 14, the capacitive sensor detects proximity to the body, used with partners it would detect proximity to a partner).
Sedic and Sedic2 both teach improved control of a massager without using buttons (see Sedic paragraph 3 and Sedic2 paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the stimulator wearable of Sedic to have the proximity detector detect a distance between the massager and the body of the partner, as taught by Sedic2, for the purpose of allowing activation of the device without manipulation of buttons.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Sedic (US PGPub 2014/0194794, hereinafter “Sedic2”), as applied to claim 2 above, and further in view of Arturi (US PGPub 2011/0295156).
Regarding claim 3, Sedic, as modified, teaches all previous elements of the claim as stated above. Sedic does not teach wherein the proximity detector comprises an emitter and a receiver and wherein the proximity detector is configured for calculating the proximity distance using signal reflection.
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user within the device) wherein the proximity detector comprises an emitter and a receiver and wherein the proximity detector is configured for calculating the proximity distance using signal reflection (see paragraphs 48-49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of an emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of the user.
Regarding claim 4, Sedic, as modified by Arturi, further teaches wherein the emitter is a light emitter and wherein the receiver is a light-sensitive receiver (see paragraph 49 of Arturi).
Regarding claim 5, Sedic, as modified by Arturi, further teaches wherein the light emitter emits one of infrared and ultraviolet light (see paragraph 49 of Arturi).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Sedic (US PGPub 2014/0194794, hereinafter “Sedic2”), and further in view of Arturi (US PGPub 2011/0295156) as applied to claim 5 above, and further in view of Driscoll et al. (US PGPub 2016/0030279).
Regarding claim 6, Sedi, as modified teaches all previous elements of the claim as stated above. Sedic does not teach wherein the emitter is an acoustic transmitter and wherein the receiver is an acoustic receiver.
However, Driscoll teaches an analogous sexual stimulation device (see abstract) wherein the device includes proximity sensors including an acoustic sensor (see paragraph 20).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to modify the proximity detector of Sedic to be an acoustic sensor because Driscoll teaches this is a well-known substitute in the art (see paragraph 20). 
Claims 7, 19-21, 24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837).
Regarding claim 7, Sedic teaches all previous elements of the claim as stated above and further teaches a partner wearable (see Fig. 7, both devices can be massagers; see paragraph 41 for examples of wearable massagers). Sedic does not teach wherein the proximity detector is configured for detecting the distance between the stimulator wearable and the partner wearable.
However, Lee teaches an analogous massage device (see abstract) where the intensity of the haptic actuator (Fig. 1, 17) is controlled based on distance to the user measured by proximity sensors (Fig. 1, 22; see paragraph 17). 
Sedic and Lee both teach massage devices that provide improved stimulation without requiring the user to manipulate controls for producing changes in operation (see Sedic paragraph 3 and Lee paragraph 3). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Sedic with the 
Regarding claim 19, Sedic further teaches wherein the system is configured for detecting an arousal state of the wearer and controlling the stimulation device according to the arousal state (see paragraph 43, sensors detecting body parameters are included in the device to indicate arousal state, the device is operated via changes in the parameters).
Regarding claim 20, Sedic further teaches wherein the wearable stimulator comprises a sensor (Fig. 7, 766) and wherein the arousal state is calculated in accordance with sensor data received from the sensor (see paragraph 48).
Regarding claim 21, Sedic further teaches wherein the sensor comprises at least one of temperature, audio, heart rate, and blood pressure sensors (Fig. 7, 766; see paragraph 43).
Regarding claim 24, Sedic further teaches wherein the control circuit is configured for detecting a first intercourse proximity and controlling the stimulation device in accordance with a first vibratory setting (see paragraph 36 and 37, a first angle is detected for controlling the device at a first power output, as modified by Lee, this would be a first distance) and detecting a further intercourse proximity and controlling the stimulation device in accordance with a second vibratory configuration setting (see paragraph 37, a second angle is detected and the power output is changed based on the second angle, as modified by Lee, this would be a second distance).
Regarding claim 27, Sedic further teaches a further stimulation device (see paragraph 25, more than one motor can be used within the device for vibration) and wherein the control circuit is configured for controlling the stimulation device and the further stimulation device separately (see 25 and 37, the controller can operate the motors separately to generate different patterns).
Regarding claim  28, Sedic further teaches wherein the stimulator wearable comprises an insertable portion and an exposed portion (see paragraph 41 and Fig. 5A) and wherein the insertable portion comprises the stimulation device and wherein the exposed portion comprises the further stimulation device (see paragraph 25 the motors can be in different parts to operate different portions) and wherein the control circuit is configured for controlling the stimulation device independently for G-spot stimulation and the exposed portion for clitoral stimulation (see paragraphs 27 and 41; the motors are controlled independently; the shape taught in fig 5a has an arm for insertion for G-spot stimulation and an arm to be placed near the clitoris).
Regarding claim 29, Sedic further teaches at least one auxiliary stimulator wearable (see Fig. 7, both devices are massagers that may be worn) and wherein the auxiliary stimulator wearable further comprises a further stimulation device (Fig. 7, 706) and wherein the stimulator wearable is configured for controlling the auxiliary stimulator wearable for controlling the further stimulation device accordingly (see paragraph 44).
Regarding claim 30, Sedic further teaches wherein the stimulator wearable comprises a motion sensor (Fig. 7, 712) and wherein the control circuit is configured for controlling the 
Regarding claim 31, Sedic further teaches wherein the motion sensor comprises at least one of accelerometer and gyroscopic transducers (see paragraph 24 listing types of motion sensors that can be used).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of in view of “MEMS Accelerometer Gyroscope Magnetometer & Arduino” (Hereinafter ‘Nedelkovski’)
Regarding claim 8, Sedic, as modified, teaches all previous elements of the claims as stated above. Sedic does not teach wherein the proximity detector comprises a magnetic flux detector. However, Sedic does teach that the sensor may be a MEMS sensor. Nedelkovski teaches that a MEMS sensor includes magnetometer type MEMs sensors (see ‘Overview’ and ‘Magnetometer’ sections of the cited NPL).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor of Sedic to be a magnetometer because Nedelkovski teaches it would be simple substitution to use this sensor and the results would be a sensor that measures magnetic flux. 
Regarding claim 9, Sedic, as modified, further teaches wherein the proximity detector comprises a Hall effect transducer sensor (Nedelkovski teaches the magnetometer uses the Hall Effect to measure magnetic field).
Regarding claim 10, Sedic, as modified, teaches wherein the partner wearable comprises a magnet (see Fig. 7 of Sedic, the devices are used to detect the proximity of the other, in order to detect the proximity of the partner wearable, a magnet would be placed inside).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) in view of in view of “MEMS Accelerometer Gyroscope Magnetometer & Arduino” (Hereinafter ‘Nedelkovski’) as applied to claim 8 above, and further in view of Shahoian et al. (US PGPub 2014/0336452).
Regarding claim 11, Sedic teaches all previous elements of the claim as stated above and further teaches wherein the partner wearable comprises a ring portion (see Fig. 6A and paragraph 41).
Sedic does not teach a plurality of magnets located around the periphery of the ring portion. However, Shahoian teaches an analogous device for sexual stimulation (see abstract) wherein a ring of sensors is used around the device (see figs 9a-9e and paragraph 97-98). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ring of Sedic to have a plurality of proximity emitters located around the periphery, as taught by Shahoian, for the purpose of having more data to gather and accurately sense the intercourse proximity. 
Regarding claim 12, Sedic, as modified, further teaches wherein certain of the plurality of magnets are reversed in polarity and wherein the stimulator wearable is configured for detecting a rotational orientation of the partner wearable in accordance with the polarity and controlling the stimulation device accordingly (see Sedic paragraphs 24 and 44, orientation of .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Arturi (US PGPub 2011/0295156)
 Regarding claim 13, Sedic, as modified, teaches all previous elements of the claim as stated above. Sedic does not teach wherein the proximity detector comprises a light receiver configured for receiving a light signal emitted by the partner wearable and wherein the proximity detector is configured for calculating the intercourse proximity in accordance with the signal strength of the light signal.
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user within the device) comprises a light receiver configured for receiving a light signal emitted and wherein the proximity detector is configured for calculating the intercourse proximity in accordance with the signal strength of the light signal (see paragraphs 48-49).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of a light emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of a user.
Regarding claim 14, Sedic, as modified, further teaches wherein the light signal is a transdermal light signal (see paragraphs 48-49 of Arturi).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Driscoll et al. (US PGPub 2016/0030279).
Regarding claim 15, Sedic teaches all previous elements of the claim as stated above. Sedic does not teach wherein proximity detector comprises an acoustic receiver configured for receiving an acoustic signal emitted by the partner wearable and wherein the proximity detector is configured for calculating the intercourse proximity in accordance with the signal strength of the acoustic signal.
However, Driscoll teaches an analogous sexual stimulation device (see abstract) wherein the device includes proximity sensors including an acoustic sensor (see paragraph 20).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to modify the proximity detector of Sedic to be an acoustic sensor because Driscoll teaches this is a well-known substitute in the art (see paragraph 20). As modified, the detector comprises an acoustic receiver configured for receiving an acoustic signal emitted by the partner wearable and wherein the proximity detector is configured for calculating the intercourse proximity in accordance with the signal strength of the acoustic signal (acoustic proximity sensors work by emitting and receiving sound waves). 
Regarding claim 16, Sedic, as modified, further teaches wherein the acoustic signal is a transdermal acoustic signal (acoustic proximity sensors work in the ultrasonic sound range which is transdermal).
Claims 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Lee (US PGPub 2013/0226050, hereinafter “Lee2”).
Regarding claim 17, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches an insertable portion (see paragraph 41, the wearable may be designed to be inserted in the vagina). Sedic does not teach a plurality of contacts sensors therealong and wherein the contacts sensors are partner facing and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors.
However, Lee2 teaches an analogous vibratory massaging device for use during intercourse (see abstract and Fig. 4) wherein the device has an insertable portion (Fig. 4, portion 13 is inserted into the user) and a plurality of contact sensors therealong (Fig. 4, sensors 22A, 22B, and 22C) wherein the contact sensors are partner facing (see Fig. 4, sensor closest to the handle would face the partner) and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors (see paragraphs 18 and 24, activation of each sensor indicates depth of insertion, activation of the sensor closest to the handle 30 indicating deep insertion).
Sedic and Lee2 both teach devices for improved control of the massage device without the user having to manipulate buttons (see Sedic paragraph 3 and Lee paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the insertable portion of Sedic with proximity sensors, as taught by Lee, for the purpose of controlling the vibration mode of the device based on partner distance.
Regarding claim 18, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches an insertable portion (see paragraph 41, the wearable may be designed to be inserted in the vagina). Sedic does not teach a plurality of contacts sensors therealong and wherein the contacts sensors are wearer facing and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors.
However, Lee2 teaches an analogous vibratory massaging device for use during intercourse (see abstract and Fig. 4) wherein the device has an insertable portion (Fig. 4, portion 13 is inserted into the user) and a plurality of contact sensors therealong (Fig. 4, sensors 22A, 22B, and 22C) wherein the contact sensors are wearer facing (see Fig. 4) and wherein the stimulator wearable calculates a depth of insertion utilizing the contact sensors (see paragraphs 18 and 24, activation of each sensor indicates depth of insertion, activation of the sensor closest to the handle 30 indicating deep insertion).
Sedic and Lee both teach devices for improved control of the massage device without the user having to manipulate buttons (see Sedic paragraph 3 and Lee paragraph 4). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the insertable portion of Sedic with proximity sensors, as taught by Lee, for the purpose of controlling the vibration mode of the device based on insertion depth.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 19 above, and further in view of Dunham et al. (US PGPub 2016/0199249).
Regarding claim 22, Sedic teaches all previous elements of the claim as stated above. Sedic does not teach wherein the system is further configured for controlling the stimulation device according to a climax timing parameter and the arousal state.
However, Dunham teaches an analogous control system for massage devices used during intercourse (see abstract and Fig. 2) wherein the system is configured for controlling the stimulation device according to a climax timing parameter and the arousal state (see paragraph 86, the pattern of stimulation is adjusted to synchronize climax with another user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Sedic to include a climax timing parameter, as taught by Dunham, for the purpose of synchronizing climax between partners to facilitate personal connection (see paragraph 86, lines 9-10).
Regarding claim 23, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches wherein the control circuit is configured for detecting an arousal state of the partner (see Sedic fig. 7 and paragraph 48, both devices have sensors for detecting arousal state). Sedic does not teach wherein the system is further configured for controlling the stimulation device to synchronize timing of climax of the wearer and the partner according to the arousal state of the wearer and the partner. 
However, Dunham teaches an analogous control system for massage devices used during intercourse (see abstract and Fig. 2) wherein the system is further configured for controlling the stimulation device to synchronize timing of climax of the wearer and the partner according to the arousal state of the wearer and the partner (see paragraph 86, the pattern of stimulation is adjusted to synchronize climax between two users).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Sedic to control the stimulation device to synchronize timing of climax of the wearer and the partner, as taught by Dunham, for the purpose of facilitating personal connection (see paragraph 86, lines 9-10).
Claims 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Shahoian et al. (US PGPub 2014/0336452).
Regarding claim 25, Sedic teaches all previous elements of the claim as stated above. Sedic does not teach wherein the control circuit is configured for calculating a proximity distance derivative and controlling the stimulation device in accordance with the proximity distance derivative.
However, Shahoian teaches an analogous device for sexual stimulation (see abstract) wherein multiple sensors are used to calculate the position of the device as a derivative (see paragraph 84, sensor signals are combined to be measured together) and the device is controlled in accordance with the derivative (see paragraph 86).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Sedic to calculate a proximity distance derivative, as taught by Shahoian, for the purpose of generating reliable position information for controlling the device by using multiple parameters.
Regarding claim 26, Sedic, as modified, further teaches wherein the proximity distance comprises at least one of frequency and acceleration (see Sedic paragraph 24, acceleration is measured; see Shahoian paragraph 84, acceleration and frequency are measured).
Regarding claim 33, Sedic teaches all previous elements of the claim as stated above. Sedic further teaches wherein the partner wearable comprises a ring portion (see Fig. 6A and paragraph 41, Fig. 6A shows an example of a partner wearable with a ring portion). Sedic does not teach a plurality of proximity emitters located around the periphery of the ring portion.
However, Shahoian teaches an analogous device for sexual stimulation (see abstract) wherein a ring of sensors is used around the device (see figs 9a-9e and paragraph 97-98). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the ring of Sedic to have a plurality of proximity emitters located around the periphery, as taught by Shahoian, for the purpose of having more data to gather and accurately sense the intercourse proximity. 
Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PGPub 2013/0331745) in view of Lee (US PGPub 2011/0034837) as applied to claim 7 above, and further in view of Arturi (US PGPub 2011/0295156).
Regarding claim 32, Sedic, as modified, teaches all previous elements of the claim as stated above. Sedic further teaches wherein the proximity detector comprises a wireless receiver (Fig. 7, interface 710) and wherein the partner wearable is configured for transmitting a signal indicative of the intercourse proximity to the wireless receiver (see Sedic Fig. 7 and paragraph 44, the two devices communicate via wireless interfaces 760 and 710). Sedic does not teach wherein the partner wearable comprises a detector comprising both an emitter and a sensor configured to detect signal reflected by the wearer's body. 
However, Arturi teaches an analogous device to detect sexual activity (see abstract) wherein the device has a proximity detector (Fig. 3, sensor 304 detects the proximity of a user 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the proximity detector of Sedic to be comprised of an emitter and a receiver, as taught by Arturi, for the purpose of using a well-known type of sensor for detecting proximity of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wail et al. (US PGPub 2013/0053630) which discloses a massage device for use during intercourse comprises of a stimulator and sensors; Blumenthal (US PGPub 2006/0079732) which discloses a computer-implemented method of providing feedback during intercourse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799